Exhibit 10.25

 

FTS INTERNATIONAL, INC.

 

2018 EQUITY AND INCENTIVE COMPENSATION PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This AGREEMENT (this “Agreement”) is made as of [·], 2018 (the “Date of Grant”),
by and between FTS International, Inc., a Delaware corporation (the “Company”),
and [·] (the “Grantee”).

 

1.             Certain Definitions.  Capitalized terms used, but not otherwise
defined, in this Agreement will have the meanings given to such terms in the
Company’s 2018 Equity and Incentive Compensation Plan (the “Plan”).

 

2.             Grant of RSUs.  Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee [·] Restricted Stock Units (the “RSUs”).  Each RSU shall
represent the right of the Grantee to receive one share of Common Stock subject
to and upon the terms and conditions of this Agreement.

 

3.             Restrictions on Transfer of RSUs.  Neither the RSUs evidenced
hereby nor any interest therein or in the shares of Common Stock underlying such
RSUs shall be transferable prior to payment to the Grantee pursuant to Section 7
hereof, other than as described in Section 15 of the Plan.

 

4.             Vesting of RSUs.  Subject to the terms and conditions of Sections
5 and 6 hereof, the RSUs covered by this Agreement shall become nonforfeitable
and payable to the Grantee pursuant to Section 7 hereof with respect to 25% of
the RSUs on the first anniversary of the Date of Grant, 25% of the RSUs on the
second anniversary of the Date of Grant, 25% of the RSUs on the third
anniversary of the Date of Grant, and 25% of the RSUs on the fourth anniversary
of the Date of Grant (each such date, a “Vesting Date”), if the Grantee remains
in the continuous employ of the Company or any Subsidiary as of each such
Vesting Date.

 

5.             Accelerated Vesting of RSUs.  Notwithstanding the provisions of
Section 4 hereof, the RSUs covered by this Agreement will become nonforfeitable
and payable to the Grantee pursuant to Section 7 hereof upon the occurrence of
any of the following events at a time when the RSUs have not been forfeited (to
the extent the RSUs have not previously become nonforfeitable) as set forth
below.

 

(a)                                 All of the RSUs shall become nonforfeitable
and payable to the Grantee pursuant to Section 7 hereof if the Grantee should
die, become Disabled, is terminated without Cause or the Grantee terminates
employment for Good Reason prior to the final Vesting Date while the Grantee is
continuously employed by the Company or any of its Subsidiaries.

 

(b)                                 In the event of a Change in Control that
occurs prior to the final Vesting Date, the RSUs shall become nonforfeitable and
payable as follows:

 

1

--------------------------------------------------------------------------------


 

(i)                                     The RSUs will become nonforfeitable and
payable to the Grantee pursuant to Section 7 hereof, except to the extent that a
Replacement Award is provided to the Grantee to continue, replace or assume the
RSUs covered by this Agreement (the “Replaced Award”).

 

(ii)                                  If, after receiving a Replacement Award,
the Grantee experiences a termination of employment with the Company or a
Subsidiary (or any of their successors) (as applicable, the “Successor”) by
reason of a termination by the Successor without Cause or by the Grantee for
Good Reason, in each case within a period of two years after the Change in
Control and during the remaining vesting period for the Replacement Award, the
Replacement Award shall become nonforfeitable and payable with respect to the
time-based restricted stock units covered by such Replacement Award upon such
termination.

 

(iii)                               If a Replacement Award is provided,
notwithstanding anything in this Agreement to the contrary, any outstanding RSUs
that at the time of the Change in Control are not subject to a “substantial risk
of forfeiture” (within the meaning of Section 409A of the Code) will be deemed
to be nonforfeitable at the time of such Change in Control.

 

(c)                                  For purposes of this Agreement, the
following definitions apply:

 

(i)                                     “Cause” shall mean (A) the willful and
continued failure of Grantee to perform his material job duties with the Company
or one of its Subsidiaries (other than any such failure resulting from becoming
Disabled), after a written demand for substantial performance is delivered to
Grantee by the Company which specifically identifies the manner in which the
Company believes that Grantee has not substantially performed Grantee’s duties
and Grantee has had an opportunity for 30 days to cure such failure after
receipt of such written demand; (B) engaging in an act of fraud, embezzlement,
misappropriation or theft which results in damage to the Company or any of its
Subsidiaries; (C) conviction of Grantee of, or Grantee pleading guilty or nolo
contendere to, a felony (other than a violation of a motor vehicle or moving
violation law) or a misdemeanor if such misdemeanor (1) materially damages the
Company or any of its Subsidiaries or (2) involves the commission of a criminal
act against the Company or any of its Subsidiaries; or (D) the breach by Grantee
of any material provision of, or inaccuracy in any material respect of any
representation made by Grantee in, the Company’s policies that is not cured
within 30 days of written notice from the Company setting forth with reasonable
particularity such breach or inaccuracy, provided that, if such breach or
inaccuracy is not capable of being cured within 30 days after receipt of such
notice, Grantee shall not be entitled to such cure period.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  “Change in Control” shall have the meaning
set forth in Section 12 of the Plan, except that a Change in Control shall not
be deemed to have occurred if either (A) Temasek Holdings (Private) Limited and
each of its Affiliates (but not including any of its portfolio companies) or
(B) Chesapeake Energy Corporation and each of its controlled Affiliates become,
or continue to be, the beneficial owner of securities of the Company
representing 35% or more of the combined voting power of the Company’s then
outstanding securities.

 

(iii)                               “Disabled” shall have the meaning set forth
under applicable state or federal law, and no reasonable accommodation can be
provided without undue hardship to the Company.

 

(iv)                              “Good Reason” shall mean, without the
Grantee’s consent: (A) a material reduction in Grantee’s base salary, other than
pursuant to a reduction applicable to all executives or employees of the Company
generally; (B) a move of Grantee’s primary place of work more than 50 miles from
its current location; or (C) a material diminution in Grantee’s normal duties
and responsibilities, including, but not limited to, the assignment without
Grantee’s consent of any diminished duties and responsibilities which are
inconsistent with Grantee’s positions, duties and responsibilities with the
Company and its Subsidiaries on the date of this Agreement, or a materially
adverse change in Grantee’s reporting responsibilities or titles as in effect on
the date of this Agreement, or any removal of Grantee from or any failure to
re-elect Grantee to any of such positions, except in connection with the
termination of the Grantee’s employment for Cause or upon death, the Grantee
becoming Disabled, voluntary resignation or other termination of employment by
the Grantee without Good Reason;

 

provided that, in each case, Grantee must provide at least 30 days’ prior
written notice of termination for Good Reason within 30 days after the event
that Grantee claims constitutes Good Reason, and the Company shall have the
opportunity to cure such circumstances within 30 days of receipt of such
notice.  For the avoidance of doubt, Good Reason shall not exist hereunder
unless and until the 30 day cure period following receipt by the Company of
Grantee’s written notice expires and the Company shall not have cured such
circumstances, and in such case Grantee’s employment shall terminate for Good
Reason on the day following expiration of such 30 day notice period.

 

(v)                                 “Replacement Award” shall mean an award
(1) of the same type (e.g., time-based restricted stock units) as the Replaced
Award, (2) that has a value at least equal to the value of the Replaced Award,
(3) that relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control, (4) if the Grantee
holding the Replaced Award is subject to U.S. federal income tax under the Code,

 

3

--------------------------------------------------------------------------------


 

the tax consequences of which to such Grantee under the Code are not less
favorable to such Grantee than the tax consequences of the Replaced Award, and
(5) the other terms and conditions of which are not less favorable to the
Grantee holding the Replaced Award than the terms and conditions of the Replaced
Award (including the provisions that would apply in the event of a subsequent
Change in Control). A Replacement Award may be granted only to the extent it
does not result in the Replaced Award or Replacement Award failing to comply
with or be exempt from Section 409A of the Code.  Without limiting the
generality of the foregoing, the Replacement Award may take the form of a
continuation of the Replaced Award if the requirements of the two preceding
sentences are satisfied.  The determination of whether the conditions of this
Section 5(c)(v) are satisfied will be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.

 

6.             Forfeiture of Awards.  Except to the extent the RSUs covered by
this Agreement have become nonforfeitable pursuant to Sections 4 or 5 hereof,
the RSUs covered by this Agreement shall be forfeited automatically and without
further notice, and shall no longer be considered covered by this Agreement, on
the date that the Grantee ceases to be an employee of the Company or any
Subsidiary.

 

7.             Form and Time of Payment of RSUs.  Payment in respect of the
RSUs, after and to the extent they have become nonforfeitable, shall be made in
the form of shares of Common Stock.  Payment shall be made within ten days
following the date that the RSUs become nonforfeitable pursuant to Section 4 or
5 hereof.  Elections by the Grantee to defer receipt of the shares of Common
Stock when the RSUs become nonforfeitable beyond the date of payment provided
herein may be permitted in the discretion of the Committee pursuant to
procedures established by the Committee in compliance with the requirements of
Section 409A of the Code.

 

8.             Dividend Equivalents; Other Rights.

 

(a)                                 The Grantee shall have no rights of
ownership in the shares of Common Stock underlying the RSUs and no right to vote
the shares of Common Stock underlying the RSUs until the date on which the
shares of Common Stock underlying the RSUs are issued or transferred to the
Grantee pursuant to Section 7 hereof.

 

(b)                                 From and after the Date of Grant and until
the earlier of (i) the time when the RSUs become nonforfeitable and are paid in
accordance with Section 7 hereof or (ii) the time when the Grantee’s right to
receive shares of Common Stock in payment of the RSUs is forfeited in accordance
with Section 6 hereof, on the date that the Company pays a cash dividend (if
any) to holders of shares of Common Stock generally, the Grantee shall be paid
cash per RSU equal to the amount of such dividend.

 

(c)                                  The obligations of the Company under this
Agreement will be merely that of an unfunded and unsecured promise of the
Company to deliver shares of Common Stock in the future, and the rights of the
Grantee will be no greater than that of an

 

4

--------------------------------------------------------------------------------


 

unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.

 

9.             No Employment Contract.  Nothing contained in this Agreement
shall confer upon the Grantee any right to be employed or remain employed by the
Company or any Subsidiary, nor limit or affect in any manner the right of the
Company or any Subsidiary to terminate the employment or adjust the compensation
of the Grantee.

 

10.          Adjustments.  The number of shares of Common Stock issuable for
each RSU and the other terms and conditions of the grant evidenced by this
Agreement are subject to adjustment as provided in Section 11 of the Plan.

 

11.          Withholding Taxes.  To the extent that the Company is required to
withhold federal, state, local or foreign taxes or other amounts in connection
with the delivery to the Grantee of shares of Common Stock or any other payment
to the Grantee or any other payment or vesting event under this Agreement, it
shall be a condition to the obligation of the Company to make any such delivery
or payment that the Grantee make payment of the balance of such taxes or other
amounts required to be withheld.  The withholding requirement will be satisfied
by retention by the Company of a portion of the shares of Common Stock or cash
to be delivered to the Grantee or, subject to approval by the Committee and upon
Grantee’s election, by delivering to the Company other shares of Common Stock
held by the Grantee.  Any shares so retained shall be credited against such
withholding requirement at the Market Value per Share on the date of such
delivery.  In no event will the Market Value per Share to be withheld and/or
delivered pursuant to this Section 11 to satisfy applicable withholding taxes
exceed the minimum amount of taxes required to be withheld, unless (a) an
additional amount can be withheld and not result in adverse accounting
consequences and (b) it is permitted by the Committee for a Grantee who is an
“executive officer” under Item 401(b) of Regulation S-K under the Exchange Act.

 

12.          Compliance With Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any of the shares of Common Stock pursuant to
this Agreement if the issuance thereof would result in violation of any such
law.

 

13.          Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or any Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or any Subsidiary.

 

14.          Amendments.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that (a) no amendment shall adversely affect the
rights of the Grantee under this Agreement without the Grantee’s written
consent, and (b) the Grantee’s consent shall not be required to an amendment
that is deemed necessary by the Company to ensure compliance with Section 409A
of the Code or Section 10D of the Exchange Act and any applicable rules or
regulations

 

5

--------------------------------------------------------------------------------


 

promulgated by the Securities Exchange Commission or any national securities
exchange or national securities association on which the Common Stock may be
traded, including as a result of the implementation of any recoupment policy the
Company adopts to comply with the requirements set forth in Section 10D of the
Exchange Act.

 

15.          Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

16.          Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern.  The Committee
acting pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein or in the Plan, have the right to determine
any questions which arise in connection with this Agreement.

 

17.          Successors and Assigns.  Without limiting Section 3 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

18.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal substantive laws of the State of Delaware,
without giving effect to any principle of law that would result in the
application of the law of any other jurisdiction.

 

19.          Notices. All notices, demands and other communications required or
permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:

 

If to the Company, at:

 

777 Main Street, Suite 2900

 

 

Fort Worth, TX 76102

 

 

Attention: General Counsel

 

 

 

If to Grantee, at:

 

Grantee’s last known address reflected on the

 

 

Payroll records of the Company

 

The Company may change the above designated address by notice to the Grantee. 
The Grantee will maintain a current address with the payroll records of the
Company.

 

20.          Electronic Delivery.  The Company may, in its sole discretion,
deliver any documents related to the RSUs and the Grantee’s participation in the
Plan, or future awards that may be granted under the Plan, by electronic means
or request the Grantee’s consent to participate in the Plan by electronic
means.  The Grantee hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

 

6

--------------------------------------------------------------------------------


 

21.          No Right to Future Awards.  The grant of the RSUs under this
Agreement to the Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards.

 

22.          Other Agreements.  In connection with the delivery to the Grantee
of shares of Common Stock or any other payment to the Grantee or any other
payment or vesting event under this Agreement, it shall be a condition to the
obligation of the Company to make any such delivery or payment that the Grantee
execute a (a) non-competition agreement in substantially the form required by
the Company for other Grantees receiving delivery or payment under the Plan and
(b) lock-up agreement restricting sales and other transactions with respect to
shares of Common Stock received under this Agreement for a period of one year
after the Vesting Date.

 

23.          Compliance With Section 409A of the Code.  To the extent
applicable, it is intended that any amounts payable under this Agreement and the
Plan, and the Company’s and the Grantee’s exercise of authority or discretion
hereunder, be exempt from or comply with the provisions of Section 409A of the
Code so as to not subject the Grantee to the payment of the additional tax,
interest and any tax penalty which may be imposed under Section 409A of the
Code.  In furtherance of this intent, to the extent that any provision hereof
would result in the Grantee being subject to payment of the additional tax,
interest and tax penalty under Section 409A of the Code, the parties agree to
amend this Agreement in order to bring this Agreement into compliance with
Section 409A of the Code; and thereafter interpret its provisions in a manner
that complies with Section 409A of the Code.  Each payment under this Agreement
shall be considered a separate payment and not one of a series of payments for
purposes of Section 409A of the Code.  Notwithstanding the foregoing, no
particular tax result for the Grantee with respect to any income recognized by
the Grantee in connection with this Agreement is guaranteed, and the Grantee
shall be responsible for any taxes, penalties and interest imposed on the
Grantee under or as a result of Section 409A of the Code in connection with this
Agreement.

 

24.          Interpretation.  Any reference in this Agreement to Section 409A of
the Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to Section 409A of the Code by the U.S.
Department of the Treasury or the Internal Revenue Service.  Except as expressly
provided in this Agreement, capitalized terms used herein will have the meaning
ascribed to such terms in the Plan.

 

25.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

 

[SIGNATURES ON FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has executed this
Agreement, as of the Date of Grant first written above.

 

 

 

FTS INTERNATIONAL, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

GRANTEE’S SIGNATURE

 

 

 

 

Print Name:

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF CONFIDENTIALITY, NON-COMPETE, AND NON-SOLICITATION AGREEMENT

 

This Confidentiality, Non-Compete, and Non-Solicitation Agreement (the
“Agreement”) is made and entered into effective as of [·] (the “Effective
Date”), by and between [·] (hereinafter referred to as “Employee”) and FTS
International, Inc. (together with its subsidiaries, “FTSI”), jointly referred
to as the “Parties.”  In consideration of Employee receiving [·] Restricted
Stock Units in FTSI, Employee’s continued employment on an at-will basis or by
FTSI, FTSI’s promise to disclose certain confidential information to Employee,
the mutual promises contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.              Confidentiality.  Employee agrees that, unless otherwise
required by law, Employee will not disclose to any other person directly or
indirectly any Confidential Information (defined in Paragraph 1.a) which has or
shall come into Employee’s possession, and Employee will not use the same for
Employee’s own private benefit, or directly or indirectly for the benefit of
others.

 

a.              For purposes of this Agreement, “Confidential Information” means
all confidential or proprietary information concerning the business and affairs
of FTSI, including without limitation, all trade secrets, knowhow and other
information generally retained on a confidential basis by FTSI concerning its
services, products, methods, know-how, techniques, cost and pricing information
(including bid prices), pressure pumping and wireline equipment and
specifications, formulae, inventions and discoveries, business plans, service
plans and the identities of and the nature of FTSI’s dealings with its
employees, vendors and customers, whether or not such information shall, in
whole or in part, be subject to or capable of being protected by patent,
copyright or trademark laws.

 

b.              If Employee is legally compelled (by deposition, interrogatory,
request for documents, subpoena or similar process) to disclose any Confidential
Information, Employee shall provide FTSI with prompt prior written notice of
such legal requirement so that FTSI may seek a protective order or other
appropriate remedy and/or waive compliance with the terms of this Paragraph. In
any event, Employee may furnish only that portion of the Confidential
Information that legal counsel advises Employee is required to furnish, and
Employee shall exercise Employee’s best efforts to obtain an order or assurance
that any disclosed Confidential Information will be accorded confidential
treatment.

 

c.               Nothing in this Agreement is intended to prohibit Employee from
reporting possible violations of federal, state, or local law or regulation to
any federal, state, or local agency or entity charged with the enforcement of
any laws, or making other disclosures that are protected under the whistleblower
provisions of any law or regulation.

 

2.              Non-Compete and Non-Solicitation of Employees and Customers.

 

a.              Acknowledgments.  Employee acknowledges that: (i) FTSI is
engaged in the business of pressure pumping and wireline and perforating
services (the “Business”); (ii) after the Effective Date of this Agreement,
Employee will acquire and maintain Confidential Information relating to the
Business; (iii) FTSI has devoted significant resources, including, but not
limited to, financial investments, training, Confidential Information and other
good and valuable resources to developing its Business and related goodwill, its
brands, and its relationships with its employees, customers and vendors;
(iv) FTSI’s goodwill is a legitimate business interest, and Employee agrees to
assist in maintaining and further developing such goodwill in the course of
Employee’s employment; and (v) because Employee will have access to and receive
Confidential Information and will establish, maintain and increase FTSI’s
goodwill with its employees, customers and others, and because the services
provided by Employee for FTSI are a significant factor in the creation of
valuable, special and unique assets which are expected to provide FTSI with a
competitive advantage, FTSI would suffer irreparable harm if Employee used or
disclosed Confidential Information other than in the performance of his duties
to FTSI or otherwise competed unfairly with FTSI (as described more fully
below).

 

1

--------------------------------------------------------------------------------


 

b.              Agreement Not to Compete.  Employee covenants and agrees that
during Employee’s employment and for a period of twelve (12) months following
Employee’s termination of employment, unless such termination is at the
insistence of FTSI and without Cause, Employee (whether as an employee, officer,
director, partner, proprietor, investor, associate, consultant, advisor or
otherwise) will not, either directly or indirectly, for Employee or any third
party, engage or invest in any business or activity which is directly or
indirectly in competition with the Business (provided that Employee shall not be
restricted hereby from owning or acquiring 5% or less of the outstanding voting
securities of a publicly traded company).  The geographic scope of the
restriction contained in this Section 2.b. is limited to the states in which
Employee provided services on behalf of FTSI (or in which Employee supervised,
directly, indirectly, in whole or in part, any servicing activities) at any time
during the two (2) years preceding Employee’s termination of employment with
FTSI.  “Cause” shall mean the Employee’s (i) failure or refusal to perform the
material duties and responsibilities of the Employee’s job as required by FTSI,
(ii) knowing violation of any fiduciary duty owed to FTSI, (iii) commission of
an act of fraud, misappropriation, embezzlement or any other act involving moral
turpitude or constituting a felony or misdemeanor, (iv) dishonesty, (v) theft,
(vi) material violation of FTSI’s rules or policies, or (vii) other conduct
which has or could have a serious or detrimental impact on FTSI and its
employees, or is otherwise grossly unacceptable to FTSI.  Employee shall have 30
days after receipt of notice to cure any material violation of FTSI’s rules or
policies, provided that, if such violation is not capable of being cured within
30 days after receipt of such notice, Employee shall not be entitled to such
cure period.

 

c.               Agreement not to Solicit Employees.  Employee covenants and
agrees that during Employee’s employment and for a period of twelve (12) months
following Employee’s termination of employment with FTSI for any reason,
Employee will not, either directly or indirectly, participate in, or assist any
third party in, recruiting or hiring away any employees or independent
contractors of FTSI, or encourage or induce any employees, agents or independent
contractors of FTSI to terminate their relationship with FTSI, without the prior
written consent of FTSI’s Vice President of Human Resources. The geographic
scope of the restriction contained in this Section 2.c. is limited to the states
in which Employee provided services on behalf of FTSI (or in which Employee
supervised, directly, indirectly, in whole or in part, any servicing activities)
at any time during the two (2) years preceding Employee’s termination of
employment with FTSI.

 

d.              Agreement not to Solicit Customers.    Employee covenants and
agrees that during Employee’s employment and for a period of twelve (12) months
following Employee’s termination of employment with FTSI for any reason,
Employee shall not (a) for the purpose of providing services similar to those
Employee provided while employed by FTSI,  individually, or by assisting any
other person to do so, directly or indirectly, solicit any customer of FTSI; or
(b) directly or indirectly encourage, induce, or attempt to influence any
customer to cancel, limit, reduce or postpone the customer’s business with
FTSI.  These restrictions (a) apply regardless of geographic location, FTSI and
Employee acknowledging that the customers for whom Employee will provide
services are not confined to a particular geographic area and (b) are limited to
those customers of FTSI to whom Employee individually, or by assisting any
person, directly or indirectly, provided services or about whom Employee
received Confidential Information at any time during the two (2) years
immediately preceding Employee’s termination of employment with FTSI.

 

e.               Reasonable Scope of Restrictive Covenants.  Employee and FTSI
agree that the covenants contained in this Section 2 are reasonably necessary
for the protection of FTSI and reasonably limit the prohibited activities, their
duration, their geographical scope(1) and their effect on Employee and the
public.

 

3.              At-Will Employment.  Employee understands and acknowledges that
Employee’s employment with FTSI is for an unspecified duration and constitutes
“at-will” employment.  Employee acknowledges that this

 

--------------------------------------------------------------------------------

(1)  The restrictive covenants in Section 2 of this Agreement shall be
enforceable in the following Louisiana parishes: Bossier, Caddo, Claiborne,
Desoto, East Feliciana, Evangeline, Lincoln, Natchitoches, Rapides, Red River,
Sabine, St. Helena, St. Tammany, Tangipahoa, Vernon, Washington, Webster, and
West Feliciana.

 

2

--------------------------------------------------------------------------------


 

employment relationship may be terminated at any time, with or without good
cause or for any or no cause, at the option of either FTSI or Employee, with or
without notice.

 

4.              Entire Agreement; Amendments.  This Agreement constitutes the
entire agreement between the Parties and supersedes all previous or
contemporaneous agreements and understandings, whether oral or written, express
or implied, with respect to the matters stated herein.  To the extent of any
conflict between this Agreement and any other agreement to protect Confidential
Information, the terms of this Agreement shall control.  This Agreement may be
amended only by an agreement in writing signed by Employee and an officer of
FTSI.

 

5.              Reformation and Severability.  If any provision contained in
this Agreement is held to be unreasonable, invalid, unenforceable or excessively
broad as to time, geographical area, scope of activity or subject, any court or
authority so finding shall have the authority to reform, redraft, blue pencil or
otherwise modify any and all portions ruled to be unreasonable, invalid,
unenforceable or excessively broad, whether as to time, geography, scope or
otherwise, and the reformed provision, including but not limited to the covenant
not to compete, shall be amended and reformed to the extent necessary for such
provision to be held reasonable, and valid and enforceable to the fullest extent
allowed by law.  If any provision in this Agreement is held to be invalid,
illegal, or unenforceable in any respect and such provision cannot be reformed
under this Paragraph, such provision shall be deemed severable from the
Agreement, and the remaining provisions will remain unaffected and in full force
and effect.

 

6.              Injunctive Relief.  Employee agrees that any breach of this
Agreement would cause FTSI to suffer irreparable harm, would be without right or
entitlement, would damage FTSI, would leave FTSI without any adequate remedy at
law, and that in addition to any other remedies FTSI may have, FTSI is entitled
to obtain injunctive relief against Employee, including a temporary restraining
order.  Nothing herein shall be construed as limiting FTSI’s right to pursue any
other available remedy at law or in equity, including recovery of damages.

 

7.              No Waiver.  Any failure or delay on the part of FTSI to exercise
any remedy or right under this Agreement or any agreement with any other
employee shall not operate as a waiver.  No covenant or condition of this
Agreement may be waived except by the written consent of the waiving party.  Any
such waiver of any term of this Agreement shall be effective only in the
specific instance and for the specific purpose given.

 

8.              Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of FTSI and any other person, association, or entity
that may acquire or succeed to all or substantially all of the business or
assets of FTSI.  FTSI may assign this Agreement to any affiliate or other
entity.  Employee’s rights and obligations under the Agreement are personal, and
they shall not be assigned or transferred without FTSI’s prior written consent.

 

9.              Understand Agreement.  Employee represents and warrants that he
has read and understood each and every provision of this Agreement, that
Employee understands that he is free to obtain advice from legal counsel of
Employee’s choice, if necessary and desired, in order to interpret any and all
provisions of this Agreement, and that Employee has freely and voluntarily
entered into this Agreement.

 

10.       Applicable Law & Venue.  This Agreement shall be construed and
enforced in accordance with, and governed for all purposes by, the substantive
laws of the State of Texas, regardless of any choice-of-law or conflicts-of-law
principles that might cause another jurisdiction’s law to apply.

 

FTS INTERNATIONAL, INC.

 

EMPLOYEE

 

 

 

 

 

[·]

Signature

 

 

 

 

 

Title

 

Signature

 

 

 

Date:

 

 

 

 

Date

 

3

--------------------------------------------------------------------------------


 

Exhibit B

 

FTS INTERNATIONAL, INC.

 

2018 EQUITY AND INCENTIVE COMPENSATION PLAN

 

FORM OF LOCK-UP AGREEMENT

 

This LOCK-UP AGREEMENT (this “Lock-Up Agreement”) is made as of [·], by and
between FTS International, Inc., a Delaware corporation (the “Company”), and [·]
(the “Grantee”).

 

The Grantee and the Company are entering into a Restricted Stock Unit Agreement,
dated as of the date of this Lock-Up Agreement (the “RSU Agreement”), under the
Company’s 2018 Equity and Incentive Compensation Plan (the “Plan”).  Capitalized
terms used, but not otherwise defined, in this Lock-Up Agreement will have the
meanings given to such terms in the Plan.

 

As an inducement to the Company to enter into the RSU Agreement, Grantee hereby
agrees that during the 12-month period after each Vesting Date under Section 4
of the RSU Agreement (the “Lock-Up Period”), the Grantee will not offer, sell,
contract to sell, pledge or otherwise dispose of, directly or indirectly, any
shares of Common Stock payable to or received by Grantee pursuant to Section 7
of the RSU Agreement with respect to such Vesting Date.  The previous sentence
also prohibits Grantee from entering into a transaction which would have the
same effect, or entering into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences of ownership of
the shares of Common Stock, whether any such aforementioned transaction is to be
settled by delivery of shares of Common Stock, in cash or otherwise, without, in
each case, the prior written consent of the Company.

 

This Lock-Up Agreement applies only to shares of Common Stock payable or
received under the RSU Agreement, and not to any other shares of Common Stock
owned by Grantee on the date hereof, or acquired in the open market or otherwise
following the date of this Lock-Up Agreement.  Additionally, the restrictions in
this Lock-Up Agreement shall not apply to (a) entering into a written trading
plan designed to comply with Rule 10b5-1 of the Exchange Act, provided that no
sales are made pursuant to such trading plan during the Lock-Up Period,
(b) transfers as a bona fide gift or gifts, (c) transfers to a family member,
trust, family limited partnership or family limited liability company for the
direct or indirect benefit of the Grantee or his or her “immediate family”
members as defined in Rule 16a-1 under the Exchange Act, (d) transfers by
testate or intestate succession, (e) transfers to the Company, (f) transfers for
bona fide tax planning purposes, provided that in each transfer pursuant to
clauses (b)-(f) the transferee (other than the Company) agrees to be bound in
writing by the terms of this Lock-Up Agreement prior to such transfer.

 

The restrictions contained herein shall not apply to any transfers, sales,
tenders or other dispositions of the Grantee’s shares of Common Stock pursuant
to a bona fide third party tender offer, merger, amalgamation, consolidation or
other similar transaction made to or involving all holders of shares of Common
Stock pursuant to which ownership of all or substantially all of the Company is
transferred to such third party (including, without limitation, the entering
into any lock-up, voting or similar agreement pursuant to which the Grantee may
agree to transfer, sell,

 

--------------------------------------------------------------------------------


 

tender or otherwise dispose of the Grantee’s shares of Common Stock in
connection with such transaction, or vote any of the Grantee’s shares of Common
Stock in favor of any such transaction); provided, that if such tender offer,
merger, amalgamation, consolidation or other similar transaction is not
completed, any of the Grantee’s shares of Common Stock subject to this Lock-Up
Agreement shall remain subject to the restrictions contained in this Lock-Up
Agreement.

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock if such transfer would constitute a violation or breach of this
Lock-Up Agreement.

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.

 

This Lock-Up Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Lock-Up Agreement to be executed
on its behalf by its duly authorized officer and the Grantee has executed this
Lock-Up Agreement, as of the date first written above.

 

 

 

FTS INTERNATIONAL, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

GRANTEE’S SIGNATURE

 

 

 

Print Name: [·]

 

3

--------------------------------------------------------------------------------